—Appeals from order of disposition, Family Court, New York County (Mary Bednar, J.), entered January 26, 1995, which placed the subject children with petitioner Commissioner of Social Services for 12 months, following a fact-finding determination that respondent father abused three of the children, that respondent mother knew or should have known of the abuse and failed to protect the children, that both respondents educationally abused two of the children, and that both respondents derivatively abused the two other children, unanimously dismissed as moot, without costs.
The appeal from the January 26, 1995 dispositional order, which placed the children with the Commissioner of Social Services for a period of 12 months, was rendered academic, and therefore subject to dismissal as moot, by the subsequent June 27, 1996 order of the Family Court, from which no appeal has been taken, which extended the placement for an additional 12 months upon consent of respondent mother (Matter of F. Children, 199 AD2d 81; Matter of Jorge S., 211 AD2d 513, lv denied 85 NY2d 810). In any event, were we to address the merits, we would find that a preponderance of the evidence supports the findings of abuse, and that the placement is in the best interests of the children. Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.